Citation Nr: 9913281	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  96-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether the appellant's income is excess for purposes of 
receiving VA death pension benefits as the child of the 
veteran.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1946.  He died in November 1981.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 decision by the 
RO which found that the appellant's income exceeded the 
maximum annual rate for a surviving child of a veteran.  A 
personal hearing at the RO was conducted in July 1996.  The 
Board remanded the appeal to the RO so that the appellant 
could be afforded a Travel Board hearing.  In August 1998, a 
hearing was held at the RO before Iris S. Sherman, who is a 
member of the Board designated by the Chairman of the Board 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(a) 
(Supp. 1998).  

The Board notes that the August 1994 rating decision denied 
the appellant's claim on the basis that his annual income 
exceeded the maximum annual rate for a helpless child of a 
deceased veteran.  Accordingly, the Board will limit its' 
review of the appeal to this issue only.  

In his substantive appeal received in October1995, the 
appellant argued that as a helpless child before the age of 
18, he is entitled to educational benefits.  The issue of 
entitlement to educational benefits has not been addressed by 
the RO.  This issue is not inextricably intertwined with the 
issue certified on appeal.  However, this issue is brought to 
the attention of the RO for appropriate action.  


FINDING OF FACT

The appellant's income from the Social Security 
Administration exceeds the applicable income limitation for a 
helpless child for purposes of improved death pension 
benefits.

CONCLUSION OF LAW

The appellant's income is excessive for VA death pension 
benefits as the child of the veteran.  38 U.S.C.A. §§ 101(4), 
1541(c), 1542 (West 1991); 38 C.F.R. §§ 3.3, 3.21, 3.24(b), 
3.57, 3.272, 3.272 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The certificate of death indicates that the veteran died in 
November 1981.  At the time of his death, the veteran had no 
service connected disabilities.  

In July 1994, the appellant filed an application for death 
pension benefits as the surviving child of the veteran.  He 
indicated that his date of birth was in October 1947, that he 
was disabled due to blindness, and that he received benefits 
from the Social Security Administration (SSA) in the amount 
of $723.40 monthly.  He reported that the medicare deduction 
was $41.20 per month.  He also indicated that he paid burial 
expenses for his father in the amount of $1800.  

By an August 1994 letter, the RO informed the appellant that 
his claim had been denied on the basis that his annual income 
from the SSA ($8680) exceeded the pension income limit of 
$1,330 for a surviving child of a veteran.  

A hearing before the undersigned was held at the RO in August 
1998.  At the hearing, the appellant estimated that his 
yearly medical expenses were between 1,000 to 2,000 per year.  
While he noted that he paid acquaintances to help "maintain 
things", he does not allege that these expenses constituted 
medical expenses nor does his testimony indicate that the 
expenses paid these acquaintances were in the nature of 
medical or related expenses.

Death pension benefits may be paid under certain 
circumstances to an eligible child of the veteran who had the 
requisite wartime service.  38 U.S.C.A. §§ 1541(c), 1542 
(West 1991).  The term "child" includes an unmarried person 
who became permanently incapable of self-support before 
reaching the age of eighteen years.  38 U.S.C.A. § 101(4); 38 
C.F.R. § 3.57(a).

The law provides for death pension payments for the 
surviving, helpless child of a wartime veteran, provided that 
such child's income does not exceed certain limitations.  38 
U.S.C.A. § 1542 (West 1991); 38 C.F.R. §§ 3.3(b)(4), 3.24(b).  
Specifically, the law provides that the current rate of death 
pension benefits payable to a child of a deceased veteran who 
is not in the custody of a surviving spouse is to be reduced 
by the amount of such child's annual income.  38 U.S.C.A. § 
1542; 38 C.F.R. § 3.24(b).

The rate of death pension benefits is published in tabular 
form in appendix B of the Veterans Benefits Administration 
Manual M21-1 and are to be given the same force and effect as 
if published in the regulations (title 38, Code of Federal 
Regulations).  38 C.F.R. § 3.21 (1998).  Under those 
provisions, the maximum allowable annualized income for a 
surviving child of a veteran, effective December 1, 1998, was 
$1496.  If a surviving child's income exceeded the applicable 
amount, death pension benefits may not be paid.  The rate in 
effect at the time the RO denied the appellant's claim in 
July 1996 was $1368.

Governing legal criteria provide that payments of any kind 
from any source will be counted as income for the 12-month 
period in which it is received, unless excluded elsewhere in 
the law and regulations.  38 C.F.R. §§ 3.271, 3.272 (1998).  
Excludable income for purposes of determining entitlement to 
improved death pension includes unreimbursed amounts paid by 
a child for medical expenses to the extent that such amounts 
exceed five percent of the maximum annual pension rate 
payable to the child during the 12-month annualization period 
in which the medical expenses were paid.  38 C.F.R. § 
3.272(g)(3).

By his own report, the appellant's annual income at the time 
he filed his claim for benefits was $8680, consisting of SSA 
benefits.  He indicated that unreimbursed medical expenses 
amounted to $1,000 to $2,000 a year.  Assuming, without 
deciding that he is able to furnish documentation of 
unreimbursed medical expenses in the amount of $2,000, his 
income is nevertheless excessive for purposes of receiving 
death benefits.  

As to the burial expenses which the appellant reported paying 
in November 1981, the undersigned notes that any burial 
expenses paid by him subsequent to the veteran's death but 
prior to the date of entitlement are explicitly not 
deductible under 38 C.F.R. § 3.272(h).  Accordingly, given 
the facts in this case, the appellant's entitlement to 
nonservice-connected death pension benefits is precluded by 
law and the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1997).  

In this regard, it is noted that it has not yet been 
determined whether the appellant was permanently incapable of 
self-support before reaching the age of eighteen years.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  However, for the 
reasons discussed above, the Board has concluded that the 
appellant is not entitled to nonservice-connected death 
pension benefits as the surviving child of the veteran due to 
excessive income, and the former issue need not be addressed 
at this time.  If, however, in the future he believes that 
his annual countable income has decreased for whatever 
reason, including as a result of unreimbursed medical 
expenses, to such an extent that he may be eligible for 
nonservice-connected death pension, he is free to file 
another claim, with specific documentation in support 
thereof.  At which time, the issue of whether he was 
permanently incapable of self-support before reaching the age 
of eighteen years will be addressed, if appropriate.


ORDER

As the appellant's income is excess for purposes of receiving 
VA death pension benefits as a helpless child, the appeal is 
denied.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

